DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-12 are pending. Claims 5-12 are withdrawn. Claims 1-4 are presented for examination.

Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 7/21/2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: The units for solder float test are missing from Tables 2 and 3.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azami et al. (WO 2019/181856, of which reference is made to U.S. PGPUB No. 2021/0002507 as an English equivalent).

Regarding claims 1-4, Azami teaches a liquid crystal polymer composition (abstract) comprising: an aprotic solvent (abstract), such as N-methylpyrrolidone (0102); a soluble liquid crystal polymer dissolved in the solvent (abstract); and a liquid crystal polymer powder dispersed in the solvent (abstract, 0092, 0094 and 0110). Azami teaches that the mass ratio of the soluble polymer compared to the total amount of soluble and insoluble polymer is from 30-95% (0098) and the amount of the insoluble polymer is from 5-70% (0098). Azami additionally teaches the amount of solvent being from 75-95% by mass and thus the solid content is from 5-25% (0106), and that the particle size of the liquid crystal polymer powder is from 0.1 microns to 30 microns (0095). 
Azami fails to explicitly teach the mass ratios in claim 1, the content amounts of solvent and solids content in claim 2 or the particle size range as claimed in claim 3. However, Azami teaches ranges for the mass ratios, the solid content, solvent content and particle sizes that overlap with applicant’s claimed ranges (see above). Furthermore, overlapping ranges have been held as prima facie evidence of obviousness. Therefore, Azami makes obvious claims 1-4.

Conclusion
	Claims 1-12 are pending. 
Claims 5-12 are withdrawn. 
Claims 1-4 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
July 31, 2022            Primary Examiner, Art Unit 1717